United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
H.W., Appellant
and
DEPARTMENT OF LABOR, WOODLAND JOB
CORPS CENTER, Laurel, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1244
Issued: December 14, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 19, 2009 appellant filed a timely appeal from the February 23 and April 9, 2009
merit decisions of the Office of Workers’ Compensation Programs denying his traumatic injury
claim. Pursuant to 20 C.F.R. §§ 501.2 and 501.3, the Board has jurisdiction over the merits of
this case.
ISSUE
The issue is whether appellant sustained an injury while in the performance of duty on
March 24, 2008.
FACTUAL HISTORY
On April 24, 2008 appellant, a 27-year-old ship training apprentice, filed a traumatic
injury claim alleging that he sustained injuries (contusions) to his upper and lower extremities
when he was hit by a van on March 24, 2008. Appellant missed no time from work.
In a letter dated January 15, 2009, the Office advised appellant that the information
submitted was insufficient to establish his claim and allowed him 30 days to submit additional

information, including a detailed account of the alleged injury and a physician’s report, with a
diagnosis and a rationalized opinion as to the cause of the diagnosed condition.
Appellant submitted a March 24, 2008 work release form, signed by Tanya Green, a
physician’s assistant, who stated that he was able to return to work on March 26, 2008, provided
that he refrain from lifting and prolonged standing, and that he perform only desk work; hospital
discharge instructions on how to treat chest contusions, and upper and lower extremity
contusions; a report of a September 18, 2008 chest x-ray; an April 1, 2008 prescription for
physical therapy, signed by Dr. A. Karm Aziz, a treating physician; and a January 21, 2009
authorization for examination and/or treatment.
In a decision dated February 23, 2009, the Office denied appellant’s claim on the grounds
that the medical evidence did not demonstrate that the claimed medical condition was related to
the established work-related events.
On February 25, 2009 appellant requested reconsideration. He noted that he had been
involved in a pedestrian hit-and-run accident at Woodland Job Corps Center at approximately
4:30 p.m. on the date in question.
Appellant submitted a March 31, 2008 report from Dr. William K. Wong, a chiropractor,
who noted that appellant had been involved in a pedestrian hit-and-run accident on March 24,
2008, when he was hit by a van. He complained of constant, moderate low back and chest wall
pain. Examination revealed upper and lower extremities to be equal in strength at 5/5. Appellant
found moderate tenderness to palpation in the lumbar paraspinal musculature and quadratus
lumborum musculature bilaterally with moderate muscle spasms. Range of motion was mild to
moderately decreased with pain. Spinal segmental dysfunction was present at the L2-L5 motor
unit. Kemp’s test, Adam’s test and Minor’s sign were positive, reproducing pain in the lumbar
spine. Examination of the chest wall revealed tenderness to palpation and trigger point spasm.
Dr. Wong diagnosed lumbar sprain/strain; lumbar segmental dysfunction; chest wall contusion;
chest pain; and muscle spasms at multiple levels. He indicated he took no radiographs.
Dr. Wong opined that appellant’s injuries were “directly and solely the result of his involvement
in a motor vehicle/pedestrian accident on March 24, 2008.”
By decision dated April 9, 2009, the Office denied modification of its February 23, 2009
decision. Noting that Dr. Wong did not qualify as a physician under the Federal Employees’
Compensation Act, the Office found that there was no probative medical evidence which
provided the diagnosis of a condition causally related to the events of March 24, 2008.
LEGAL PRECEDENT
The Act provides for payment of compensation for disability or death of an employee
resulting from personal injury sustained while in the performance of duty.1 The phrase
“sustained while in the performance of duty” is regarded as the equivalent of the coverage

1

5 U.S.C. § 8102(a).

2

formula commonly found in workers’ compensation laws, namely, arising out of and in the
course of employment.2
An employee seeking benefits under the Act has the burden of proof to establish the
essential elements of his claim, including the fact that the individual is an employee of the
United States within the meaning of the Act, that the claim was timely filed within the applicable
time limitation period of the Act, that an injury was sustained in the performance of duty as
alleged, and that any disability or specific condition for which compensation is claimed is
causally related to the employment injury.3 When an employee claims that he sustained a
traumatic injury in the performance of duty, he must establish the fact of injury, consisting of
two components, which must be considered in conjunction with one another. The first is
whether the employee actually experienced the incident that is alleged to have occurred at the
time, place and in the manner alleged. The second is whether the employment incident caused a
personal injury, and generally this can be established only by medical evidence.4
The claimant has the burden of establishing by the weight of reliable, probative and
substantial evidence that the condition for which compensation is sought is causally related to a
specific employment incident or to specific conditions of employment.5 An award of
compensation may not be based on appellant’s belief of causal relationship.6 Neither the mere
fact that a disease or condition manifests itself during a period of employment nor the belief that
the disease or condition was caused or aggravated by employment factors or incidents is
sufficient to establish a causal relationship.7 Simple exposure to a workplace hazard does not
constitute a work-related injury entitling an employee to medical treatment under the Act.8
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is evidence that includes a physician’s rationalized opinion on whether there is
a causal relationship between the claimant’s diagnosed condition and the established incident or
factor of employment. The opinion must be based on a complete factual and medical
background of the claimant, must be one of reasonable medical certainty and must be supported

2

This construction makes the statute effective in those situations generally recognized as properly within the
scope of workers’ compensation law. Charles E. McAndrews, 55 ECAB 711 (2004); see also Bernard D. Blum, 1
ECAB 1 (1947).
3

Robert Broome, 55 ECAB 339 (2004).

4

Deborah L. Beatty, 54 ECAB 340 (2003). See also Tracey P. Spillane, 54 ECAB 608 (2003); Betty J. Smith, 54
ECAB 174 (2002). The term injury as defined by the Act, refers to a disease proximately caused by the
employment. 5 U.S.C. § 8101 (5). See 20 C.F.R. § 10.5(q)(ee).
5

Katherine J. Friday, 47 ECAB 591, 594 (1996).

6

Dennis M. Mascarenas, 49 ECAB 215, 218 (1997).

7

Id.

8

20 C.F.R. § 10.303(a).

3

by medical rationale explaining the nature of the relationship between the diagnosed condition
and the established incident or factor of employment.9
ANALYSIS
The Office accepted that appellant was a federal employee, that he timely filed his claim
for compensation benefits and that the March 24, 2008 workplace incident occurred as alleged.
The issue, therefore, is whether appellant has submitted sufficient medical evidence to establish
that the employment incident caused an injury. The medical evidence presented does not contain
a rationalized medical opinion from a qualified physician establishing that the work-related hitand-run accident caused or aggravated any particular medical condition or disability. Therefore,
appellant has failed to satisfy his burden of proof.
Dr. Wong, a chiropractor, diagnosed:
lumbar sprain/strain; lumbar segmental
dysfunction; chest wall contusion; chest pain; and muscle spasms at multiple levels, and opined
that appellant’s injuries were caused by the March 24, 2008 accident. A chiropractor is
considered a physician for purposes of the Act only where he diagnoses subluxation by x-ray.10
The evidence does not reflect that Dr. Wong diagnosed subluxation on the results of an x-ray.
Therefore, his report does not constitute probative medical evidence.
The remaining medical evidence of record consists of a March 24, 2008 work release form;
a report of chest x-ray; a prescription for physical therapy; hospital discharge instructions; and an
authorization for examination and/or treatment. None of these reports contains a history of
injury, a definitive diagnosis or an opinion regarding the cause of appellant’s condition.
Therefore, they are of limited probative value and are insufficient to establish appellant’s
claim.11 The record does not contain an opinion by any qualified physician supporting
appellant’s contention that his condition was causally related to the March 24, 2008 incident.
Appellant expressed his belief that his contusions resulted from the accepted employment
incident. The Board has held that the mere fact that a condition manifests itself during a period
of employment does not raise an inference that there is a causal relationship between the two.12
Neither the fact that the condition became apparent during a period of employment, nor the belief
that the condition was caused or aggravated by employment factors or incidents, is sufficient to
establish causal relationship.13 Causal relationship must be substantiated by reasoned medical
9

John W. Montoya, 54 ECAB 306 (2003).

10

Section 8101(2) of the Act provides as follows: “(2) ‘physician’ includes surgeons, podiatrists, dentists,
clinical psychologists, optometrists, chiropractors and osteopathic practitioners within the scope of their practice as
defined by State law. The term ‘physician’ includes chiropractors only to the extent that their reimbursable services
are limited to treatment consisting of manual manipulation of the spine to correct a subluxation as demonstrated by
x-ray to exist and subject to regulation by the secretary.” See Merton J. Sills, 39 ECAB 572, 575 (1988).
11

John W. Montoya, supra note 9. See also A.D., 58 ECAB ___ (Docket No. 06-1183, issued November 14,
2006); Michael E. Smith, 50 ECAB 313 (1999) (medical evidence which does not offer an opinion regarding the
cause of an employee’s condition is of limited probative value).
12

See Joe T. Williams, 44 ECAB 518, 521 (1993).

13

Id.

4

opinion evidence, which it is appellant’s responsibility to submit. Therefore, appellant’s belief
that his condition was caused by the work-related incident is not determinative.
The Office advised appellant that it was his responsibility to provide a comprehensive
medical report which described his symptoms, test results, diagnosis, treatment and the doctor’s
opinion, with medical reasons, on the cause of his condition. Appellant failed to submit
appropriate medical documentation in response to the Office’s request. As there is no probative,
rationalized medical evidence addressing how his claimed condition was caused or aggravated
by his employment, appellant has not met his burden of proof in establishing that he sustained an
injury in the performance of duty causally related to factors of his federal employment.
CONCLUSION
The Board finds that appellant has failed to meet his burden of proof to establish that he
sustained a traumatic injury in the performance of duty on March 24, 2008.
ORDER
IT IS HEREBY ORDERED THAT the April 9 and February 23, 2009 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: December 14, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

